DETAILED ACTION
In response to the Amendments filed on February 5, 2021, claims 1, 2, 4, 6, 8, 14, and 19 are amended; claims 3, 13, and 20 are cancelled; and claims 21-24 are newly added. Currently, claims 1, 2, 4-12, 14-19, and 21-24 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendment to the specification filed on February 5, 2021 have been accepted. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an anti- retrograde mechanism associated with the actuation mechanism for preventing rearward movement thereof against the direction of operation of the actuation mechanism through at least a portion of the dosing and resetting motions” in claim 1. The recitation of “mechanism” is a generic placeholder with the functional language of “for preventing rearward movement thereof against the direction of operation of the actuation mechanism through at least a portion of the dosing and resetting motions.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a series of tabs extending into track 42 including tabs 70, 72, 71 (pg. 10, line 25 until pg. 11, line 24) and recess 78 with stepped surfaces 92a, 92b, inclined surfaces 82a,82b, projections 80a,80b, indentations 94a,94b (pg. 13, line 24 until pg. 14, line 26).

Terminal Disclaimer
The terminal disclaimer filed on February 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 8,376,993; 8,915,889; 9,561,333; and 10,300,212 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
With respect to the previous objection of the specification, the amendments to specification is considered sufficient to clarifying the previous informality. Therefore, the previous objection to the specification is hereby withdrawn.

With respect to the previous objections and 35 U.S.C. 112 rejections of the claims, the amendments to claims are considered sufficient to clarifying the previous informalities and confusion. Therefore, the previous objections and 35 U.S.C. 112 rejections of the claims are hereby withdrawn. However, the claims still contain confusion further clarified with the Examiner’s Amendments below.

Applicant’s arguments, see pgs. 9-10, filed on February 5, 2021, with respect to amended claims with regards to Sams and Markussen have been fully considered and are persuasive. 

With respect to the previous obviousness-type double patenting rejections of the claims, a terminal disclaimer disclaiming these patents have been filed, see above. Therefore, the previous double patenting rejections are hereby withdrawn.

REASONS FOR ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mario Milano on March 1, 2021.

The application has been amended as follows: 
Claims 1 and 21 are amended as follow:
1. (Currently Amended) A medicament dispensing mechanism, comprising: 
a housing; 
a medicament chamber associated with the housing and configured to contain medicament,
a plunger rod configured to eject successive doses of the medicament from the chamber; 
an actuation mechanism that comprises a trigger associated with the housing and having a ready position and a fired position with respect thereto, the trigger being configured for manual engagement by a user for successive movement in: 
a dosing motion from the ready position to the fired position generally in axial translation in which the trigger is associated with the the medicament, and 
a resetting motion from the fired position to the ready position, wherein the trigger is uncoupled from the plunger rod during the resetting motion,
an anti-retrograde mechanism associated with the actuation mechanism for preventing rearward movement thereof against the direction of operation of the actuation mechanism through at least a portion of the dosing and resetting motions; and 
a lockout mechanism comprising an flexible arm enageable with the trigger to prevent movement of the trigger relative to the after a final dose has been administered.
21. (Currently Amended) The medicament dispensing mechanism of claim 1, wherein the is disposed within the housing, the plunger rod being configured to force a portion of the flexible arm outwardly after the final dose has been ejected, and the flexible arm being configured to engage a portion of the trigger to prevent further motion of the trigger in the resetting motion to disable the actuation mechanism.

REASONS FOR ALLOWANCE
Claims 1, 2, 3-12, 14-19, and 21-24, as presented in the Examiner’s Amendments above of the Amendments filed on February 5, 2021, are allowable over the prior art of record
the claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed device of a medicament dispensing mechanism or an injector comprising the medicament dispensing mechanism comprising a housing, a medicament chamber, a plunger rod, an actuation mechanism with a trigger, an anti-retrograde mechanism, and a lockout mechanism with a flexible arm as required by the amended claims.
The closest prior art of record is Markussen (US Pat. No. 8,771,237 B2), Sams (US Pat. No. 6,899,698 B2), Hagen (US Pat. No. 6,348,043), Himmelstrup (US Pat. No. 4,475,905), Skinkle (US Pat. No. 6,083,201), Hjertman (US Pat. No. 7,396,347 B2), and Edhouse (US Pat. No. 8,961,463). 
Regarding claims 1 and 12, the closest prior art of record fails to teach among all of the limitations or render obvious the specific cooperation of the actuation mechanism, the anti-retrograde mechanism, and the lockout mechanism for ejecting successive doses of the medicament and preventing the movement of the trigger after a final dose has been administered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783